DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.
 
Response to Amendment
The Amendment filed 1/18/22 has been accepted and entered.  Accordingly, Claims 1, 4-5, 10-12, 15-16, and 21-22 have been amended.  
Claims 3, 9, 14, and 20 are cancelled. 
Claims 1-2, 4-5, 10-13, 15-16, and 21-22 are pending in this application. 
In view of the amendment, the previous rejections to claims 1-5, 9-16, and 20-22 under 35 U.S.C. 112(a) and 112(b) are withdrawn.  

Response to Arguments
Applicant’s arguments, see pages 9-15 of the Amendment filed 1/18/22, with respect to claims 1 and 12, in conjunction with amendments “receive, from the base station, a second RRC messagmessage, the indicator having one of a first value and a second value; receive, from the base station, a first Downlink Control Information (DCI) message that indicates an allocation of a first radio resource for uplink transmission, the first DCI message including a field indicating one of the first value and the second value, the first DCI message further indicating that only data from at least one of the one or more logical channels configured with the indicator having the same value as indicated in the field is allowed to be transmitted on the first radio resource” and “wherein: the first LCP procedure includes allocating the first radio resource to each of the at least one of the one or more logical channels configured with the indicator having the same value as indicated in the field in a decreasing order of the logical channel priority indicated by the first RRC message” has been fully considered and are persuasive.  Therefore, rejections of claims 1-2, 4-5, 10-13, 15-16, and 21-22 have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-5, 10-13, 15-16, and 21-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: 

Applicants remarks submitted have been fully considered and have been found to be persuasive.  These remarks, along with the amendments filed “receive, from the base station, a second RRC messag” and “wherein: the first LCP procedure includes allocating the first radio resource to each of the at least one of the one or more logical channels configured with the indicator having the same value as indicated in the field in a decreasing order of the logical channel priority indicated by the first RRC message” (claims 1, 12) have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

Ryoo et al. (U.S. Patent Application Publication No. 2020/0037345), which is directed to method and apparatus for transmitting data in RRC deactivated or activated state; and teaches that an eNB provides a default priority for each logical channel to UE through a LogicalChannelConfig information element of RRC signaling; eNB provides a special priority applied to UL grant when allocating the UL grant to the UE; UE carries data on the UL grant received from the eNB in an order of the logical channel having the highest special priority, that LCP is applied to the logical channel for which the special priority is configured; 
Yi et al. (U.S. Patent Application Publication No. 2019/0239242), which is directed to uplink transmission based on UL grant associated with specific logical channel priority; and teaches that a logical channel prioritization procedure is applied when a new transmission is performed and that RRC controls the scheduling of uplink data by signaling for each logical channel priority; priority indication is also included in the DC format 0; the length of the priority indication field is preferred to be able to indicate the maximum number of logical channel priorities that one UE supports; 
Loehr et al. (U.S. Patent Application Publication No. 2018/0310308), which is directed to determining a priority order based on uplink transmission parameters; and teaches that the priority of the numerologies associated with a logical channel is respected by the UE during an LCP procedure (e.g., logical channels that have an indicated numerology in an UL grant configured as the preferred/primary 
Earnshaw et al. (U.S. Patent Application Publication No. 2011/0170495), which is directed to method and apparatus for logical channel prioritization for uplink carrier aggregation; and teaches that RRC controls the scheduling of uplink data by signaling for each logical channel (par [0188]); for the logical channel prioritization procedure, the UE shall take into account the relative priority in decreasing order. 

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “receive, from the base station, a second RRC messag” and “wherein: the first LCP procedure includes allocating the first radio resource to each of the at least one of the one or more logical channels configured with the indicator having the same value as indicated in the field in a decreasing order of the logical channel priority indicated by the first RRC message” (claims 1, 12) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414